     Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 1 of 9                           PageID #: 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION
----------------------------------------------------------------

 TEDDY BEASLEY,                                                    Civil Action No.: 2020-92

                   Plaintiff,

          v.                                                       COMPLAINT

                                                                   JURY TRIAL DEMANDED
 O’REILLY AUTO PARTS,

                   Defendants.



----------------------------------------------------------------

         Plaintiff, TEDDY BEASLEY (“Plaintiff”), by and through his undersigned counsel,

EISENBERG & BAUM, LLP, hereby sues Defendant, O’REILLY AUTO PARTS (“Defendant”)

and alleges as follows:
                                      PRELIMINARY STATEMENT


         1.       Plaintiff Teddy Beasley is a deaf individual who is considered disabled under

federal and state antidiscrimination laws. Plaintiff was hired as an In Bounds Material Handler at

O’Reilly Auto Parts in 2016. Since that time, Defendant has subjected Mr. Beasley to discrimination

due to his disability of deafness, including by failing to provide him with appropriate auxiliary aids

and services to facilitate effective communication, failing to provide him with appropriate auxiliary

aids and services to effectuate a safe working environment, and receiving written warnings about his

attendance after allegedly receiving two verbal warnings that were never effectively communicated to

Mr. Beasley. Mr. Beasley was treated differently than non-disabled employees, and was denied the

privileges of his employment due to his disability, in violation of state and federal law up until his

resignation due to intolerable conditions of lack of effective communication in 2018.
    Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 2 of 9                      PageID #: 2




        2.     Plaintiff brings this action against O’Rilley Auto Parts to compel it to cease unlawful

discriminatory workplace practices and implement policies and procedures that will ensure that deaf

and hard-of-hearing persons are free from discrimination. Plaintiff seeks declaratory, injunctive, and

equitable relief; compensatory and punitive damages; and attorneys’ fees and costs to redress

Defendant’s unlawful discrimination on the basis of disability in violation of Title I of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. §§ 12111 et seq.,

                                          THE PARTIES


        3.     Plaintiff TEDDY BEASLEY is an individual residing in Saraland, Alabama. Mr.

Beasley was an employee at O’Reilley Auto Parts in Saraland, Alabama. Mr. Beasley is deaf,

primarily communicates in American Sign Language (ASL), and is substantially limited in his major

life activities of hearing and speaking within the meaning of federal and state antidiscrimination

laws.

        4.     Defendant O’REILLY AUTO PARTS is a corporation with a corporate headquarters

located at 233 South Patterson Avenue, Springfield, MO 65802-2298. Defendant employed Plaintiff

at the O’Reilly Auto Parts distribution center located at 120 Jacintoport Blvd, Saraland, AL 36571.

Defendant is an employer under federal anti-discrimination laws and received funds from the federal

government, and is therefore subject to the requirements of the ADA.

                                   JURISDICTION & VENUE

        5.     This Court has jurisdiction over the subject matter of this action pursuant to


28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims arising under the laws of the United States.
     Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 3 of 9                      PageID #: 3




        6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Defendant

has sufficient contacts with this District to subject it to personal jurisdiction at the time this action

is commenced, and the acts and omissions giving rise to this Complaint occurred within this District.

                                     STATEMENT OF FACTS

        7.     Plaintiff is a deaf individual who communicates primarily in American Sign

Language (“ASL”), which is his expressed, preferred, and most effective means of communication.

        8.     Plaintiff worked for Defendant from 2016 until 2018 and resigned, in part, due to the

discrimination he continuously suffered while working for the Defendant.


        9.     Plaintiff worked as an In Bounds Material Handler at O’Reilly Auto Parts

distribution center in Saraland, Alabama.

        10.    As a part of Plaintiff’s employment, he is required to attend training to perform his

job functions and for his safety.

        11.    Plaintiff has repeatedly requested an American Sign Language interpreter to enable

effective communication during these trainings.

        12.    Defendant ignored and denied Plaintiff’s repeated requests for an interpreter for these

trainings.

        13.    Upon information and belief, Plaintiff has not been provided with necessary training

because Defendant refused to provide an interpreter.

        14.    On numerous occasions, Plaintiff has been required to attend meetings with his

supervisor and coworkers to discuss various things, including Plaintiff’s job performance, new

procedures, and other information that the employees need to know to conduct the functions of their

day to day duties. Plaintiff has requested an interpreter at the meetings to facilitate communication.
    Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 4 of 9                      PageID #: 4




       15.     Defendant ignored and denied Plaintiff’s requests for an interpreter for these

meetings and instead resorted to occasionally texting him summaries of these meetings, oftentimes

only after Mr. Beasley notified his supervisor that he did not get a summary.

       16.     On other occasions, Defendant allegedly gave Plaintiff verbal warnings relating to

his attendance which ultimately resulted in a written warning; however, Plaintiff contends he was

never given these “verbal warnings” and if he did there was no interpreter present so he was not

aware of these “warnings”.

       17.     Plaintiff has also requested, starting from his job interview throughout his tenure, to

have basic safety alarms and lighting in the building to alert Plaintiff to any fire or other emergency

that may occur.

       18.     Defendant ignored and denied Plaintiff’s requests for these safety accommodations.

       19.     Plaintiff has, at all times, been qualified to perform all functions of his job with

reasonable accommodation.

       20.     Despite Plaintiff’s best efforts, Defendant and its employees have treated Plaintiff in

a way that is deliberately indifferent because of his disability, and have repeatedly failed to

accommodate Plaintiff’s disability.

       21.     The discriminatory behaviors hereinbefore described continued up until Plaintiff’s

eventual resignation. Plaintiff resigned, due to the continued discrimination he suffered while

employed by the Defendants. In fact, Plaintiff notified his HR representative that the lack of

accommodations throughout his employment led to his extreme frustration and forced him to resign.

During his employment and throughout the present day Plaintiff suffered and continues to suffer

from embarrassment, violation of his civil rights, emotional distress, and irreparable damage to his

reputation and career prospects.

                                   CONDITION PRECEDENT
    Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 5 of 9                       PageID #: 5




       22.     Pursuant to the requirements of the 42 U.S.C. § 2000e-5, Plaintiff filed a timely

Charge of Discrimination with the Equal Employment Opportunity Commission (EEOC) on

February 10, 2017.

       23.     The EEOC issued a Notice of Right to Sue on November, 15 2019.

       24.     Plaintiff received this Notice of Right to Sue on November, 20, 2019

       25.     This Complaint is timely in that it was filed within ninety (90) days of the receipt of

the Notice of the Right to Sue.

       26.     The EEOC found cause for Plaintiff’s discrimination complaint

       27.     Therefore, Plaintiff has satisfied all conditions precedent to the filing of his

Complaint.


  CLAIM I: VIOLATIONS OF TITLE I OF THE AMERICANS WITH DISABILITIES
                                  ACT


       28.     Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       29.     At all times relevant to this action, Title I of the ADA, 42 U.S.C. §§ 12111, et seq.

has been in full force and effect and has applied to Defendant’s conduct.

       30.     At all times relevant to this action, Plaintiff has been substantially limited in the

major life activities of hearing and speaking. Accordingly, he is an individual with a disability within

the meaning of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12102(2).

       31.     Defendant is both a covered entity and an employer within the meaning of Title I of

the ADA, 42 U.S.C. §§ 12111(2) and 12111(5), respectively.

       32.     Title I of the ADA provides that “[n]o covered entity shall discriminate against a

qualified individual on the basis of disability in regard to job application procedures, the hiring,
     Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 6 of 9                       PageID #: 6



advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

        33.      Title I of the ADA defines discrimination to include “limiting, segregating, or

classifying a job applicant or employee in a way that adversely affects the opportunities or status

of such applicant or employee because of the disability of such applicant or employee.” 42 U.S.C.

§ 12112(b)(1).

        34.      Title I of the ADA further defines discrimination to include utilizing standards,

criteria, or methods of administration that have the effect of discrimination on the basis of disability,

or that perpetuate the discrimination of others who are subject to common administrative control.

42 U.S.C. § 12112(b)(3).

        35.      Title I of the ADA further defines discrimination to include “not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual with

a disability who is an applicant or employee, unless such covered entity can demonstrate that the

accommodation would impose an undue hardship on the operation of the business of such covered

entity.” 42 U.S.C. § 12112(b)(5)(A).

        36.      Title I of the ADA further defines discrimination to include “denying employment

opportunities to a job applicant or employee who is an otherwise qualified individual with a

disability, if such denial is based on the need of such covered entity to make reasonable

accommodation to the physical or mental impairments of the employee or applicant.” 42 U.S.C. §

12112(b)(5)(B).

        37.      The ADA prohibits retaliation, stating that “[n]o person shall discriminate against

any individual because such individual has opposed any act or practice made unlawful by [the

ADA] or because such individual made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under [the ADA].” 42 U.S.C. § 12203(a).
    Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 7 of 9                       PageID #: 7



       38.     The ADA further prohibits retaliation, stating that “[i]t shall be unlawful to coerce,

intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or on account

of his or her having exercised or enjoyed, or on account of his or her having aided or encouraged

any other individual in the exercise or enjoyment of, any right granted or protected by this chapter.”

42 U.S.C. § 12203(b).

       39.     Defendant discriminated against Plaintiff on the basis of his disability by

discriminating against him in regard to the terms, conditions, and privileges of employment in

violation of 42 U.S.C. § 12112(a); limiting him in a way that adversely affects his opportunities and

status in violation of 42 U.S.C. § 12112(b)(1); using methods of administration that have the effect

of discrimination on the basis of disability in violation of 42 U.S.C. § 12112(b)(3); failing to make

reasonable accommodations in violation of 42 U.S.C. § 12112(b)(5)(A); denying employment

opportunities based on the need to make such accommodations in violation of 42U.S.C. §

12112(b)(5)(B); retaliating against Plaintiff for asserting his ADA rights in violation of 42 U.S.C.

§ 12203(a); and threatening and interfering with Plaintiff’s exercise of his ADA rights in violation

of 42 U.S.C. § 12203(b).

       40.     On information and belief, discrimination against deaf and hard of hearing

individuals is the result of a policy and/or practice of Defendant to limit, restrict, or segregate

employees based on their disability.

       41.     As set out above, absent injunctive relief there is a clear risk that Defendants’ actions

will recur with Plaintiff and/or additional deaf employees.

       42.     Plaintiff is therefore entitled to compensatory and punitive damages, injunctive

relief, and an award of attorney’s fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. §

12117(a).
   Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 8 of 9                      PageID #: 8



                                         PRAYER FOR RELIEF


WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:


          a. Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

               Procedure, stating that Defendant’s policies, procedures, and practices have

               subjected Plaintiff to unlawful discrimination in violation of Title I of the Americans

               with Disabilities Act;

          b. Enjoin Defendant from implementing or enforcing any policy, procedure, or practice

               that discriminates against deaf and hard-of-hearing individuals;

          c. Order Defendant:

               i.     to develop, implement, promulgate, and comply with a policy prohibiting

                      future discrimination against Plaintiff or other deaf or hard of hearing

                      individuals;

               ii.    to develop, implement, promulgate, and comply with a policy to ensure that

                      Defendant will notify individuals who are deaf or hard of hearing of their

                      right to effective auxiliary aids and services;

               iii.   to train all its employees, staff, and other agents about the rights of

                      individuals who are deaf or hard of hearing under the ADA.

          d.   Award to Plaintiff:
               i.   Compensatory damages pursuant to the ADA;

               ii.    Punitive damages pursuant to the ADA;

               iii.   Reasonable costs and attorneys’ fees pursuant to the ADA;

               iv.    Interest on all amounts at the highest rates and from the earliest dates allowed

                      by law;

               v.     Any and all other relief that this Court finds necessary and appropriate.
    Case 1:20-cv-00092-N Document 1 Filed 02/18/20 Page 9 of 9                     PageID #: 9



                                         JURY DEMAND

        Plaintiff demands trial by jury for all of the issues a jury properly may decide, and for all

of the requested relief that a jury may award.
                                                     Respectfully submitted,

                                                     By:



                                                     Andrew Rozynski (seeking pro hac vice)
                                                     EISENBERG & BAUM, LLP
                                                     24 Union Square East, Fourth Floor
                                                     New York, NY 10003
                                                     Tel: (212) 353-8700
                                                     Fax: (212) 353-1708
                                                     Attorneys for Plaintiff Teddy Beasley

                                                     Edward Zwilling
                                                     The Law Offices of Ed Zwilling
                                                     4000 Eagle Point Corporate Drive
                                                     Birmingham, AL 35242
                                                     Local Counsel for Plaintiff
                                                     Alabama Bar No. ZWILE1564
